DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
                                                            Status of the Claims
3.	Claims 1, 3-10 and 15-16 are currently pending. This office action is in response to the amendment filed on 04/20/2022 and the Request for continued examination filed on 05/25/2022.  
                                                                   Allowable Subject Matter
4.	Claims 1, 3-10 and 15-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the closest prior art of Yoshida (US 3,479,312) and Wentworth (US 3,860,567).
Yoshida teaches a method of polymerization of acrylonitrile monomer or unsaturated monomer mixtures containing at least 85% of acrylonitrile (column 1 lines 30-35). The polymerization process is indicated to produce a polymer solution which is directly used for producing shaped products such as fibers and filaments (column 2 lines 55-60). The polymerization method is indicated to comprise a plurality of reactors arranged in series and the first of the reactors is supplied with a monomer solution and a polymerization initiator solution, where the monomer solution consists of a concentrated aqueous solution of zinc chloride, acrylonitrile and if desired a small amount of an unsaturated monomer copolymerizable with acrylonitrile (column 2 lines 25-40). The reaction mixture in the first reactor is transferred to the second and if desired further subsequent reactors and if necessary at each stage more additive initiator solution is introduced, and the average conversion from monomer to polymer is regulated in each reactor (column 2 lines 35-50). The conversion of monomer to polymer in the first reactor is indicated to be controlled to rate of preferably 70-80 % (column 5 lines 30-40) after which the product is added to a second reactor to continue polymerization (column 1 lines 25-30) and in which and initiator is indicated to be preferably be provided to the second reactor and subsequent reactors (column 7 lines 5-10).
Yoshida teaches an example which includes an example which a monomer solution was made by mixing an aqueous solution of zinc chloride with a monomer mixture of acrylonitrile, methyl acrylate and sodium allyl sulfonate in a weight ratio of 90:9:1 (column 9 lines 44-50), which corresponds to the claimed reaction solution and would result in an acrylonitrile based copolymer.  This monomer solution was cooled to 6 °C and was then added to the first reactor which was kept at 50 °C to which was also added solutions of a redox initiator of sodium persulfate and sodium pyrrosulfite (column 9 lines 45-60), which corresponds to adding a initiator to the reaction solution to initiate polymerization. The reaction mixture of the first reactor was indicated to be placed in a second rector at a conversion of monomer to polymer of 77 % and the second reactor was further indicated to have redox initiators of sodium persulfate and sodium pyrrosulfite added to it and the reaction mixture of the second reactor is indicated to be placed in a third reactor when the second reactor has reached a conversion of 97 % (column 9 lines 65-75 Table 1), which corresponds to the step of adding an initiator when a polymerization conversion ratio reaches between 70 and 80% to perform polymerization.  
Yoshida does not teach or fairly suggest the claimed method using one of the claimed initiators and using the particularly claimed weight ratio of the primarily added initiator and the secondarily added initiator. 
Wentworth teaches a spun fiber made from 80-98 % of acrylonitrile and from 4 to 15% of a epoxide containing vinyl monomer (column 2 lines 30-40 column 3 lines 65-68). The polymerization reaction is indicated to be capable of being initiated by free radical initiators of which is specifically mentioned azo-2,2’diisobutyronitile which is another name for the claimed azobisisobutyronitirile (column 3 lines 4-55) and this is initiator is specifically used in the example of polymerization provided by Wentworth (column 6 lines 30-45).  This initiator is indicated to be able to be added continuously throughout the reaction for the purpose of maintaining a more uniform concentration of initiator in the reaction mass which is preferred because it tends to make the resultant polymer  more uniform in its chemical and physical properties (column 3 lines 55-65). The polymers are indicated to be prepared by solution copolymerization in suitable organic solvents (column 4 lines 54-60). This indication of solution copolymerization would result in a step of preparing a reaction solution having acrylonitrile and the reaction solution. 
Wentworth does not teach or fairly suggest the claimed invention which uses the particularly claimed weight ratio of the primarily added initiator and the secondarily added initiator. 
Conclusion
5.	Claims 1, 3-10 and 15-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763